 1    WO
 2
 3
 4
 5
 6                        IN THE UNITED ST ATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-13-00038-04-PHX-GMS
10                        Plaintiff,                   ORDER
11   V.

12   Delfred Taylor Begay,

13                        Defendant.
14
15           The defendant appeared in court with counsel. The defendant's probable cause
16    hearing was waived, and the detention hearing was submitted on the record including a
17    proffer by defense counsel.      The Court finds probable cause to believe the defendant

18    violated the terms of his supervised release as alleged in the petition. The Court further

19    finds, pursuant to Rule 32.l(a)(6), that defendant has failed to show by clear and

20    convincing evidence that he is not a flight risk or a danger.

21           IT IS HEREBY ORDERED that the defendant shall be bound over for further

22    proceedings on the petition to revoke his supervised release.

23           IT IS FURTHER ORDERED that the defendant is detained as a flight risk and a

24    danger, pending further revocation proceedings.

25           Dated this 16th day of April, 2019.

26
27
                                                               United States Magistrate Judge
28
